Office Action Summary
This final office action is responsive to the amendment of 22 January 2021.  Currently Claims 1-20 are pending and are examined below.   

 Response to Amendments
	The applicant’s amendments have overcome the outstanding 101 rejections.

Response to Arguments
	The applicant’s arguments have been fully considered but are not persuasive in view of new art cited below and/or the following.

	The applicant argues:

    PNG
    media_image1.png
    401
    1411
    media_image1.png
    Greyscale

	What the claims are amended to is a known way in the art of reverse planning of an directed graph (the planning step traverses the nodes in reverse from execution).  This is shown in the art by Stilman, as illustrated in Figure 3:

    PNG
    media_image2.png
    460
    474
    media_image2.png
    Greyscale
 
	Here it is noted that the nodes for execution are planned in reverse order.  This teaching is analogous art because it uses a directed graph in management of robot movements.  Furthermore, Stilman notes the benefits of planning this way to improve efficiency (see Introduction).

 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over 
“Decentralised online planning for multi-robot warehouse commissioning”
D Claes, F Oliehoek, H Baier… - … OF THE 16TH …, 2017 - livrepository.liverpool.ac.uk (hereinafter Claes) in view of 
  “Human-multi-robot team collaboration for efficient warehouse operation”
A Rosenfeld, A Noa, O Maksimov… - Autonomous Robots …, 2016 - users.umiacs.umd.edu (hereinafter Rosenfeld) and further in view of:
“Manipulation planning among movable obstacles”
M Stilman, JU Schamburek, J Kuffner… - … conference on robotics …, 2007 - ieeexplore.ieee.org (hereinafter Stilman)

	Regarding Claim 1, Claes teaches
 	1. A method comprising:
receiving a task;
page 2 Figure 2:
 	
    PNG
    media_image3.png
    518
    751
    media_image3.png
    Greyscale

	Here tasks are received (i.e. they appear at nodes) – these tasks are the movement of goods in a warehouse from their storage node to the depot location (see also Figure 1).
	determining, in response to receiving the task, a last set of state transformations that produce an end state of the task, wherein the end state is associated with completion of a last set of dependencies required for successful execution of the task;
	
    PNG
    media_image4.png
    433
    742
    media_image4.png
    Greyscale


	Section 3.4:
	
    PNG
    media_image5.png
    132
    723
    media_image5.png
    Greyscale

	The shortest path is determined from the task of picking up an item and bringing it along the directed graph (with it’s associated dependencies from node to node, the last set of state transformations occurring when the agent has brought the item to the depot).
generating a first node of a dependency graph that comprises the last set of state transformations, the last set of state transformations comprising one or more state transformations that modify the last set of dependencies by changing a first earlier state of a first resource in a site to match the end state of the task;
	page 4 section 4:
         
    PNG
    media_image6.png
    132
    743
    media_image6.png
    Greyscale

	The nodes delineate where an item is to be picked up and where it is to be delivered (these individual tasks can be considered part of an overall task of picking goods for an order).  Assigning a resource (robot) to a task of carrying a good to the 

 
    PNG
    media_image7.png
    206
    756
    media_image7.png
    Greyscale

	Claes teaches robots moving inventory from locations in the warehouse to the depot.  A set of states is the movement of a particular item from it’s location in the warehouse across the nodes to the depot (i.e. loading dock or trailer for further transportation).  Thus there are multiple states associated with this movement (i.e. the robot and goods at a particular node at a particular time).  Further the planning accounts for adjustment to the states of a robot (see page 4 section 4:)
	
    PNG
    media_image8.png
    125
    735
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    43
    726
    media_image9.png
    Greyscale

	This means the planning is adjusted to account for the probability that a robot is not in the location predicted (i.e. changing from a first earlier state to a second earlier state).  This limitation could also be interpreted to just be tracking the movement along the nodes towards the depot – or in the case of multiple picks comprising an order, the movement of one of those items to the depot.

controlling execution of the task based on ([[an opposite]] this is an opposite traversal to planning in view of Stilman’s teachings below) forward traversal of nodes of the dependency graph, wherein said controlling comprises:
 controlling a first robot, that is allocated as a first actor in performing the next to last set of state transformations; and 
allocating a different second actor to perform the last set of state transformations [[after detecting successful completion of the next-to-last set of state transformations by the first actor.]] 
		Page 4:

    PNG
    media_image10.png
    361
    739
    media_image10.png
    Greyscale

	While Claes teaches different tasks being performed by different robots, Claes does not teach where one actor’s actions depend on the completion of another’s, however this is taught by Rosenfeld:
	Page 6:

    PNG
    media_image11.png
    418
    1333
    media_image11.png
    Greyscale

	Rosenfeld teaches a system where robots and human workers work collaboratively.  Rosenfeld teaches further:
	Page 10:

    PNG
    media_image12.png
    314
    1068
    media_image12.png
    Greyscale

	Here the states for the operator depend on previous states performed by the robots.
	Rosenfeld further teaches:
	Page 11:

    PNG
    media_image13.png
    183
    1032
    media_image13.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Claes regarding using a Markov model to determine how to run a distribution warehouse where orders are picked for shipment using robots to have included the human-robot interaction teachings of Rosenfeld, because it would have provided the benefit of improving order fulfillment performance due to the flexibility provided by having humans interact where robots fall short.  As noted above, in some cases the state of a robot is blocked because an item fallen to the floor is blocking their way – adding the state of having a human worker intervene enables the operation of robots to proceed.  Similarly, as taught by Claes where there is uncertainty in the location of robots (and thus in when they will bring the picked order to the depot), having 
	
	Claes teaches a route planning approach taking into account nodes in a network (as shown in Figures 1 and 2 and sections 2.1 and 3.4).

	Claes does not teach, however Stilman teaches:
	adding to the dependency graph based on a backward traversal from the end state to a start state of the task, wherein the start state produces an initial set of dependencies required for a next state of the task, and 
	page 3329

    PNG
    media_image14.png
    459
    477
    media_image14.png
    Greyscale

	Here the nodes are planned in reverse order from execution (i.e. backtracking)
wherein adding to the dependency graph comprises:
determining that the last set of state transformations depend on successful completion of a next-to-last set of state transformations based on a first backward traversal from the end state of the task, 
As shown above, the reverse planning means that the last set of state transformations (i.e. going from node to node to plan the path) depend on the successful completion of the next to last state transformation (since the planning is opposite of execution)
the next-to-last set of transformations producing the last set of dependencies required by the last set of state transformations by changing a second earlier state of the first resource to the first earlier state;
	Because the planning occurs in opposite fashion from execution, the state transitions from node to node change a second earlier state to a first earlier state.
inserting a second node of the dependency graph that is dependent on before the first node, wherein the second node comprises the second next-to-last set of state transformations;  
As shown above, the nodes are inserted (here this is broadly interpreted to mean identifying an existing node that this then inserted into the plan for movement, which is consistent with applicant’s specification) in reverse order from execution, which means that the second node is the second next to last set of state transformations.

	Stilman addresses a planning algorithm for robotic movement using directed graphs, and thus Stilman is analogous art.
	Stilman further notes that (page 3331):
	
    PNG
    media_image15.png
    145
    483
    media_image15.png
    Greyscale

	Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Claes and Rosenfeld to have included the backtrack planning 
	Given that Claes teaches a node planning algorithm where a computer determines how a robot should move, there is a reasonable expectation of success in using Stilman’s algorithmic planning approach in Claes’ computer system to make the necessary calculations in planning node traversal for robots.


	Regarding Claim 2, Claes teaches
2.The method of claim 1 further comprising:
selecting the first resource from a plurality of resources in the site based on one or more resources needed to reach the end state of the task; and
	
    PNG
    media_image16.png
    361
    737
    media_image16.png
    Greyscale

	determining a current state of the first resource in the site, wherein the next-to-last set of transformations and the last set of transformations change the first resource from the current state to an end state required for the end state of the task.
	Section 2 and 2.1, the problem description is that there are a series of states from picking up goods at nodes and transporting them to the depot.  As robots move 

Regarding Claim 3, Claes teaches picking items for an order but does not teach where there are multiple picks required for an order, as per
	3. The method of claim 1, further comprising:
determining that the last set of state transformation are further dependent on changing a state of a different second resource from a first state to a second state;
	However this is suggested by Rosenfeld (page 6):

    PNG
    media_image17.png
    175
    1039
    media_image17.png
    Greyscale

	Here the completion of an order (i.e. the state of that order from being filled to filled) depends on multiple picks from different parts of the warehouse, suggesting different robots or resources are required.
allocating the second resource to the second node of the dependency graph; and
	Having different robots fulfill different parts of the order (as suggested by both Claes and Rosenfeld) means that a second robot is allocated to the second node to pick up the additional item.
defining the next-to-last set of state transformations with one or more state transformation that the change the first state of the second resource to the second state.
	As discussed above, once a robot is assigned to a node and begins traversing the nodes to carry the item to the depot, the system tracks the state transformations of the robot (including time, available inventory to carry, location, etc.) from picking up the item to carrying it to the depot.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Claes to have included where a task (i.e. filling an overall order) required the work of several resources (i.e. robots) because it would have provided the benefit of quickly filling orders (otherwise if a robot is dedicated to an order then it must travel farther back and forth from the depot to the warehouse, than if the order is split among several robots).  (Further the recitation of last and next to last set of transformations is obvious in view of Stilman as discussed above).

Regarding Claim 4, Claes teaches
	4. The method of claim 3,
wherein the second resource contains multiple units of the first resource:
	Both Claes and Rosenfeld teach multiple robots that are assigned as resources
wherein the next-to-last set of state transformations comprises moving the second resource from a first location to a second location; and
	As discussed above, Rosenfeld teaches a second resource (i.e. robot)
wherein the last set of state transformations comprises removing one or more units of the first resource from the second resource at the second location.
	Claes Section 3.4.3 – here once a resource (robot) is assigned, it is removed from the pool of robots that can be assigned.  Given that Rosenfeld teaches that multiple robots work together to fill an order, this means those robots assigned to pick items for an order are removed from the pool of robots that are assigned.  The rationale for combining is the same as for claim 3 above.  The teachings and rationale for reverse the planning and execution are as discussed regarding Stilman above.

Regarding Claim 5, Claes teaches multiple robots working together to pick orders in a warehouse, however Rosenfeld teaches:
5. The method of claim 1, wherein controlling execution of the task further comprises:
receiving input from the first actor;
verifying completion of the next-to-last set of state transformations based on the input; and
As discussed above, Rosenfeld teaches the robots indicating an order is filled based on multiple deliveries to the packing station.
providing the last set of state transformations to the second actor in response to said  verifying.
	As discussed above, Rosenfeld teaches notifying a human worker that the robots have delivered all the items in the order.


Regarding Claim 6, Claes teaches
	6. The method of claim 5, wherein the input comprises:
a first identifier identifying the first resource; and
Claes teaches the robots (i.e. actors) being identified once they complete tasks as discussed above (see section 2.1 under SPATAPs where the actors within the network are tracked)
a second identifier identifying the first earlier state for the first resource.
	As discussed above, Claes teaches 

Regarding Claim 7, Claes teaches controlling a robot using state transformations (i.e. using a Markov model), however Claes does not teach where tasks are ordered based on being performed where a human is required to do a task before a robot performs a task, however this is taught by Rosenfeld:
7. The method of claim 1, wherein controlling execution of the task further comprises:
directing a human, that is allocated as the second actor, in performing the last set of state transformations.	
	Page 6:

    PNG
    media_image18.png
    446
    1060
    media_image18.png
    Greyscale

	Here, activities are planned which both require a human to perform tasks before a robot performs a task (e.g. fallen product means the human alerts the robot who then avoids it); and a robot to perform a task before a human performs a task (e.g. a robot delivers items for an order before a human can package the filled order).
	It would have been obvious to one of ordinary skill in the art to have ordered transformations between a human a robot that required either to perform a task before the other, because it would have provided the benefit of maximizing the utilization of both worker and robots according to their strengths and weaknesses to ultimately ensure high productivity in warehouse operations.  (As discussed above, the reversed planning taught by Stilman renders obvious the teaching of the last (instead of first) state transformations)


Claim 8, Claes teaches
8. The method of claim 1, wherein controlling execution of the task further comprises:
controlling a second robot, that is allocated as the second actor, in performing the last set of state transformations; and
	section 3.4.3:

    PNG
    media_image19.png
    191
    740
    media_image19.png
    Greyscale

	Here one agent (robot) is selected for a task, and then another robot is subsequently selected for a task.  (Further as discussed above, the teachings of Rosenfeld suggest different combinations of tasks being ordered where a human does a task preceding a robot and vice versa – the obviousness of the combination is as suggested above with respect to improving the overall operation of a warehouse.)

Regarding Claim 9, Claes teaches
9. The method of claim 1, wherein controlling execution of the task further comprises:
completing the next-to-last set of state transformations with the first actor at a particular location;
transferring a result of the next-to-last set of state transformations from the first actor to the second actor at the particular location; and
initiating execution of the last set of state transformations with the second actor from the particular location using said result.
	As discussed above, Rosenfeld teaches where the state transformations of tasks (i.e. one task’s result is handed off to another – i.e. a robot fills an order and a human finishes the packaging; or a blockage is noted by a human and the robot avoids the area).  Further as discussed above, the idea of incorporating precedence between robot-human or human-robot tasks provides the benefit of utilizing the strengths of both workers and humans in managing a warehouse (i.e. robots are good at performing repetitive tasks such as merely picking up goods and delivering them while humans are good at handling unexpected situations requiring judgment, such as noting that an item has fallen into a pathway and is blocking it).  Further as discussed above the obviousness of planning the nodes in reverse of execution is rendered obvious by the teachings of Stilman.  Thus as discussed above, the obviousness to one of ordinary skill in the art lies within the combination of Claes, Rosensfeld and Stilman, with the benefit being the resulting improved warehouse operations.

Regarding Claim 10, Claes teaches using state transformations and requirements (i.e. robots transfer goods in warehouse from shelves to a final depot).  
10. The method of claim 1 further comprising:
determining a first set of requirements associated with performing the last set of state transformations, and a different second set of requirements associated with performing the next-to-last set of state transformations;

allocating the first actor from a plurality of actors to the second node based on capabilities of the first actor matching the second set of requirements where allocating the first actor to the second node comprises assigning the first actor to perform the next-to-last set of state transformations; and
	Further as discussed above, Claes teaches that a robot is selected based on where the robot is and where the task is, and as well, how much inventory capacity the robot has at the time.  These are capabilities that match the requirements (see section 2 under “Problem description”.  Given that a robot must have capacity to transport a good across nodes, each node has a set of requirements for the robot to transport through it on the way to delivering the good)
	allocating the second actor from the plurality of actors to the first node based on capabilities of the second actor matching the first set of requirements.
	As discussed above (see section 2), robots are selected based on the costs of moving along edges in the graph – this means that robots closer to a node where a task is, better meet the requirements of the task (i.e. minimizing cost and as well, having the inventory space to carry the item to the depot).  Additionally the teachings of having different nodes allocating to different actors (i.e. robots and humans) is obvious in view of the teachings of Rosenfield discussed above.

Claim 11, Claes teaches
11. The method of claim I further comprising:
determining a current state of a plurality of actors operating in the site at a first time prior to said controlling the first robot,, wherein the current state of the plurality of actors comprises availability, location, and capability of each actor of the plurality of actors at the first time;
	Section 2:

    PNG
    media_image20.png
    102
    739
    media_image20.png
    Greyscale

	This suggests that the costs associated with moving to locations means that there is a higher cost for robots farther away – i.e. location is a criteria;
	Section 2.1, the inventory states of the robots (i.e. agents) means that their current capability (i.e. how much capacity do they have to go pick up an item).
	Section 3.4:

    PNG
    media_image21.png
    135
    729
    media_image21.png
    Greyscale

	Here once agents are assigned, they are not available again.
	selecting the first actor for the next-to-last set of state transformations based on the availability, location, and capability of the first actor leading to fastest execution of the next-to-last set of state transformations at the first time; 
	As discussed above, assignment takes into account the costs of moving along a node, which suggests that high costs (i.e. more nodes to traverse) results in slower 
	determining the current state of the plurality of actors operating in the site at a different second time prior to said allocating the second actor; and
	Section 2 Problem description (see column 2 of page 2 for a full description of the mathematics characterizing the robots) and further:
       
    PNG
    media_image22.png
    229
    734
    media_image22.png
    Greyscale

	The models include the state information at various time’s t, which means that the states tracking the robots in the warehouse are determined chronologically (thus the states are determined prior or earlier to allocation of any given actor (robot) in the operation of the warehouse.
	selecting the second actor for the last set of state transformations based on the availability, location, and capability of the second actor leading to fastest execution of the last set of state transformations at the second time.
	Since there are a plurality of robots whose states are tracked at time t, and each robot is assigned a task based on which can execute it the fastest.
	Further as discussed above, Rosenfeld teaches where humans and robots are assigned tasks because of the necessity of having a task performed by one actor being preceded by tasks performed by another type of actor (i.e. human or robot).  The rationale for doing so is as discussed above and would lead to an optimal operation of 


Regarding Claim 12, Claes teaches
12. The method of claim 1, wherein the task is a first task, the method further comprising:
receiving a second task that is different than the first task while the first task remains outstanding;
	page 5:
        
    PNG
    media_image23.png
    268
    741
    media_image23.png
    Greyscale

	The online (vs fixed) re-allocation means that a task can be reallocated based on the robots’ replanning at every time step (i.e. when a robot is moving across nodes, the robots will sometimes choose to perform a different task than one currently being executed)
	generating a second dependency graph with a first node comprising a first set of state transformations that change a first earlier state of a different second resource in the site to an end state required for an end state of the second task

	
    PNG
    media_image24.png
    300
    737
    media_image24.png
    Greyscale
 
	When the robot chooses a new task (because of online allocation) then the system generates nodes for the robot to follow to perform that task (and/or the robot does this themselves)
	generating the second dependency graph with a second node before the first node of the second dependency graph, the second node comprising a second set of state transformations that change a second earlier state of the second resource to the first earlier state of the second resource.
	The new task being generated is done so as a graph with subsequent nodes (i.e. including a 2nd, 3rd and so forth).  These nodes have associated transformations that change the states of the robot (i.e. from a second earlier state to the first earlier state) since it is now pursuing a new task.

Regarding Claim 13, Claes does not teach, however Rosenfeld teaches
13. The method of claim 1 further comprising:
detecting unsuccessful completion of the next-to-last set of state transformations;
pages 6-7

    PNG
    media_image25.png
    109
    1025
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    215
    1032
    media_image26.png
    Greyscale

	What this means is that the state transformations up to the blockage are interrupted
adjusting the dependency graph in response to said detecting, wherein said adjusting comprises:
	The diversion around the obstacle means that the robot’s paths (i.e. the dependency graph of nodes around the obstacle) are adjusted.
	replacing the first node of the dependency graph with a third node and  with a fourth node that is dependent off the third node and that is linked to the second node;
	The new route around the obstacle means that the new path around the obstacle replaces the node up to the rerouting (i.e. the first node) with nodes in the new route dependent on the node of the diversion (i.e. the fourth node).  Since the path is a diversion (and not a totally new path as far as the destination is concerned, since the 
	defining a set of state transformations for the fourth node that workaround an issue in the next-to-last set of state transformations, and that change the second earlier state of the first resource to a new state that is different than the first earlier state; and
	The rerouting (i.e. generating the nodes up to the 4th node) define a set of state transformations (i.e. for the fourth node) that are different than previously.
	defining a different set of state transformations for the third node that change the new state of the first resource to the end state required for the end state of the task.
	The insertion of the third node to reroute the robot provide a set of state transformations that result in the robot avoiding the obstacle and obtaining it’s final destination (e.g. pick up an item from the warehouse or deliver the item to be packaged).


Regarding Claim 14, Claes teaches
	14. The method of claim 1, wherein the first earlier state and the second earlier state of the first resource comprise different locations between which the first resource is moved.
	The states as discussed above in Claes represent movement along nodes in a warehouse (see Figure 1 and 2).

Regarding Claim 15, Claes teaches
	15. The method of claim 1, wherein the first earlier state and the second earlier state of the first resource comprise a change in state resulting from adding to or removing from the first resource.
	Page 2
        
    PNG
    media_image27.png
    165
    745
    media_image27.png
    Greyscale

	(Additionally the movement of resources along the nodes adds to or removes from a resource because it is moving closer to a task).

Regarding Claim 16, Claes teaches
16. The method of claim 1, wherein the first earlier state is a result of physical manipulations made to the second earlier state of the first resource as a result of the next-to-last set of state transformations.
	As discussed above, movement along the nodes are physical manipulations (additionally, as noted on page 2, section 2:
	
    PNG
    media_image28.png
    158
    744
    media_image28.png
    Greyscale

	Here the direction to move results in physical manipulations (wheel slip).

Claim 17, Claes teaches
	17. The method of claim 1,
	wherein said controlling the first robot comprises providing a first set of [[wireless]] messages to a [[wireless]] radio of the first robot, wherein the first set of [[wireless]] messages control operation of the first robot in performing the next-to-last set of transformations;
	As discussed above, Claes teaches directing a robot to perform actions (in Section 1 of Claes, the assigning of tasks to robots is understood to be via radio (i.e. RF) communication) – if not inherent official notice is taken that this is well known in the art and would have been obvious because of the well known benefits wireless communication provides – note the Quigley ROS-Robotic Operating system reference from the previous office action – see Figure 1) and Rosenfeld teaches a person receiving instructions presented on their device as shown in Figure 2:

    PNG
    media_image29.png
    460
    1075
    media_image29.png
    Greyscale

the method further comprising detecting successful execution of the next-to-last set of state transformations in response to receiving one or more identifiers from the [[wireless]] radio of the first robot.


	It would have been obvious to have further modified the teachings of Claes and Rosenfeld to have included where the human user received instructions on a GUI on a device as further taught by Rosenfeld because it would have provided the benefit of integrating a person into the management of the warehouse, which as discussed in claim 1 improves the overall operation of the warehouse (while some tasks can be programmed automatically, invariably situations arise which require human judgment to correct – providing this input helps improve the operation of the warehouse by handling these contingencies which cannot be anticipated in advance through automatic programming).
	Further while Claes and Rosenfeld do not teach where the device is wireless, official notice that wireless devices for human users is old and well known (e.g. tablets, laptops, smartphones – see also the Quigley ROS reference from the previous office action).  It would have been obvious to have further modified the teachings of Claes and Rosenfeld to have included where the device was wireless because it would have provided the well known flexibility provided to users of wireless devices by providing them the ability to interact with the system while being mobile in the factory.

	Regarding Claim 18, Claes teaches
	18. The method of claim 17,
wherein said allocating the second actor comprises providing  a second set of wireless messages to the second actor, wherein the second set of wireless present instructions on a wireless device with which the second actor is to perform the last set of state transformations.
	Claes teaches instructions being provided to robots in order to provide the necessary movement of goods out of the warehouse.  Claes further teaches that robots communicate their position and states in order to provide updates to the overall system.  While Claes does not explicitly teach that these robots are wirelessly connected, this is well understood in the art (official notice – in support see the 2009 Quigley et al reference cited by Cleas which details the open source Robot Operating system (i.e. ROS) which shows wireless communications with robots – see Figure 1 of Quigley)).
	It thus would have been obvious to one of ordinary skill in the art to have modified Claes to have included wirelessly communicating instructions to mobile robots (as suggested by ROS) because it would have provided the benefit of maintaining communication and control in a warehouse environment.
	(Further the limitation “present instructions on a wireless device” can be interpreted to be the robot’s interface for receiving instructions.  Should this limitation be construed to mean that human workers are receiving instructions, this limitation is obvious in view of Rosenfeld as discussed above which teaches human workers in a warehouse working alongside robots.)

	Claims 19 and 20 recite similar limitations to those addressed in the rejection of claim 1 above, and is therefore rejected under the same rationale.
claim 19, Claes teaches performing the method steps using a computer (i.e. a device) and software (see section 4, the description of the use of a computer simulation and ROS suggests that the method steps are performed using a device running the simulation software).  
	Furthermore regarding Claim 20, Claes teaches the software and processor as discussed in claim 19.  Further while Rosenfeld teaches a set of workers, where the number of workers is 1, Rosenfeld does not teach where the set is greater than 1, however, this does not convey a patentable distinction for a number of reasons.  First adding workers to a warehouse is merely duplication of parts.  Additionally Rosenfeld contemplates the use of multiple workers (see page 13:)

    PNG
    media_image30.png
    179
    1025
    media_image30.png
    Greyscale

	Thus it would have been further obvious to have modified the combined teachings of Claes and Rosenfeld to have included implementing the approach in a warehouse with multiple operators because it would have provided the benefit of enhancing those operators’ performance.







    PNG
    media_image31.png
    182
    807
    media_image31.png
    Greyscale


 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

16 March 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623